Exhibit 10.2

 

 

[g61741kui001.jpg]

 

 

 

207 N Goode Ave Ste 500

Glendale, California 92103

Phone 626 304-2000

Fax 626 792-7312

February 25, 2016

 

 

 

Mitch Butier

[Address]

[Address]

 

Dear Mitch:

 

The Board of Directors and I are very pleased to offer you the position of
President and Chief Executive Officer.  This is an Executive Level 1 position
and will be effective May 1, 2016.

 

The specific details of this offer are as follows:

 

Base Salary:  Your annualized rate of pay will be $1,100,000 effective May 1,
2016, paid semi-monthly.  Your next salary review will be April 1, 2017. 
Subsequent salary reviews will be conducted by the Compensation Committee, and
any resulting changes made effective on April 1st of each year, or on another
date designated by the Company for a given year.

 

AIP Award:  You will continue to be eligible to be considered under Avery
Dennison’s Annual Incentive Plan (“AIP”) to participate at a 125% of base salary
opportunity level.  This new AIP opportunity will be applied on a pro-rated
basis effective May 1, 2016, subject to applicable withholdings.  The first
portion of your 2016 AIP award (January – April) will be based on the 90%
opportunity associated with your current role  The AIP, including eligibility
criteria, may change at any time, with or without notice, in accordance with
applicable law or, if permissible under the law, at the discretion of the
Company.

 

Long-Term Incentive (LTI):  Under the Company’s executive incentive compensation
program you will be eligible to be considered for an annual long-term incentive
award with a value opportunity equivalent to approximately 400% of your base
salary effective with the 2016 grant on February 25.  This long-term incentive
award will be delivered via a mix of Performance Units and Market-Leveraged
Stock Units.  The long term incentive program, including eligibility criteria,
may be amended, suspended or terminated at any time, with or without notice, in
accordance with applicable law and the applicable plan terms.

 

Special Grant:  You will be eligible for a one-time grant of stock options, with
a grant date fair value of $2,000,000.  This award will be granted on June 1,
2016 and will vest 50% on each of the third and fourth anniversaries of the
grant date.

 

--------------------------------------------------------------------------------


 

Executive Benefits:  You will receive an annual executive benefit allowance in
the amount of $70,000 effective May 1, which will be paid in semi-monthly
installments with your normal payroll. You will also be entitled to the benefits
generally available to Company employees in accordance with specific plan
provisions and any other plans generally offered to Level 1 executives.

 

Severance & Change Of Control:  As of May 1, 2016, you will be covered by the
Company’s Executive Severance Plan, which includes a year’s base salary, the
highest AIP bonus payment received within prior three years, and the cash
equivalent of twelve months benefit premiums (employee and employer portion),
the sum of which are subject to a 2X multiplier, per the plan.  In addition, you
will be covered under the Company’s Key Executive Change Of Control Plan, which
includes a year’s base salary, the highest AIP bonus payment received within
prior three years, a prorated AIP bonus for year in which COC occurs, and the
cash equivalent of twelve months benefit premiums (employees and employer
portion), the sum of which is subject to a 3X multiplier, per the plan.  This
information provided to you in summary form for your reference only, and all
policies, rules and guidelines are subject to the terms and conditions of the
applicable plans.

 

Stock Ownership Requirement:  Beginning May 1, 2016 the equity holding
requirement for your role will increase from 4X to 5X of your annual base
salary, and from 60,000 to 95,000 fixed shares.  You must achieve and maintain
at least one of these holding thresholds, per the Company’s Stock Ownership
Guidelines.

 

Congratulations on your new role.

 

Please sign and date this offer letter below and return it to Anne Hill.

 

Sincerely,

[g61741kui002.gif]

David Pyott

Compensation and Executive Personnel Committee Chair

 

cc:       Anne Hill

LeeAnn Prussak

 

 

Accepted by:

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------